Citation Nr: 0026559	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-24 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether the claim for service connection for PTSD is well 
grounded.

3.  Entitlement to service connection for PTSD. 

4.  Entitlement to an increased evaluation for a skin 
disorder, currently rated 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to September 
1971.

The appeal arises from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, finding that new and material evidence 
had not been presented sufficient to reopen a claim for 
service connection for PTSD, and denying an increased 
evaluation above the 10 percent assigned for service-
connected deshydrotic eczema.

In the course of his appeal, the veteran testified before the 
undersigned Board member at the RO in July 2000.  A 
transcript of that hearing is included in the claims folder.  

The veteran's claims of entitlement to service connection for 
PTSD and entitlement to an increased rating for a skin 
disorder are the subject of remand, below.  


FINDINGS OF FACT

1.  Evidence received since the last decision by the RO in 
December 1994 was new and so significant that it must be 
considered in order to fairly decide the veteran's claim for 
service connection for PTSD on the merits.

2.  The veteran's claim for service connection for PTSD is 
plausible.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO 
decision in December 1994 denying service connection for 
PTSD; the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156 (a) (1999).

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a) 
(1999).  If the Board determines that the appellant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the appellant's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).   

The VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, and credible 
supporting evidence that the claimed in- service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304 (f) (1998); 
Cohen v. Brown, 10 Vet. App 128 (1997).

Prior to the July 1999 RO decision currently appealed, the 
veteran was last denied service connection for PTSD by a 
December 1994 RO decision.  The December 1994 denial of 
service connection PTSD was based on the absence of evidence 
of a confirmed inservice stressor to support the diagnosis of 
PTSD contained within a November 1993 VA examination report. 

In the November 1993 VA psychiatric examination report, it 
was noted that the veteran was a 45-year-old widower with 
four children living with a brother and employed as a 
warehouseman.  At the examination, the veteran reported using 
cocaine daily for the past four years, using heroine 
occasionally, as well as using marijuana approximately twice 
weekly.  The veteran stated that he had previously been 
incarcerated for selling drugs, and also reported serving six 
years in prison out of a 25-year sentence for his role in an 
assault for which he reported only having been the driver.  
The veteran complained of having night sweats and waking up 
twice nightly, with dreams about his service time in Thailand 
where he drafted maps for the Air Force.  The examination 
report includes no report of any specific stressful event.  
The examiner diagnosed alcohol and polysubstance abuse, in 
remission, and mild PTSD related to the veteran's experiences 
in Thailand.  

Following the last prior final denial of the claim for 
service connection for PTSD in December 1994, the veteran 
testified at a hearing before the undersigned Board member in 
July 2000.  In pertinent part, the veteran testified that in 
service while stationed at the Takhli Air Force Base in 
Thailand, he worked in a shack making maps for use in 
military flights over Vietnam.  He testified that while so 
engaged in April 1968, a building across from that shack 
contained Thai nationals, and was shelled while those Thai 
nationals were in the building.  He testified that he was in 
the shack at the time and saw the destruction of the 
building, though he fled the scene and did not see whether 
any of those inside the building were killed.  At the hearing 
he contended that this was a stressor causative of his PTSD.  
This testimony is new and so significant that it must be 
considered together with all the evidence of record for a 
fair determination of the claims for service connection for 
PTSD on the merits.  Accordingly, the claim is reopened.  
38 C.F.R. § 3.156 (a).

Regarding the question of whether the claim for service 
connection for PTSD is well grounded, the medical record 
contains a current diagnosis of PTSD.  For purposes of well 
groundedness, the veteran is competent to report the nature 
of non-combat stressors in service.  The VA physician who 
examined the veteran in November 1993 related his current 
PTSD to one or more incidents while stationed in Thailand, 
which he reported to that examiner.  The incident in Thailand 
that he testified to at the July 2000 Board hearing is 
considered capable of verification.  Accordingly, the claim 
for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a); Caluza v. Brown, 7 Vet. App. 498 
(1995).  


ORDER

1.  The claim for service connection for PTSD is reopened, 
and to this extent the appeal is granted.

2.  The claim for service connection for PTSD is well 
grounded, and to this extent the appeal is granted.  


REMAND

As detailed in the body of this decision, above, the veteran 
claims entitlement to service connection for PTSD, and a 
claimed stressor consists of an incident in April 1968 while 
the veteran was stationed at the Takhli Air Force Base in 
Thailand, during which a building across from the shack where 
he was working was shelled and destroyed while Thai nationals 
were inside.  The evidentiary record, including the veteran's 
testimony as contained within the transcript of the July 2000 
Travel Board hearing, contains no report of any other 
stressor which is verifiable.
 
If a claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f) (1999); West v. Brown, 7 Vet. App. 70, 
75 (1994); Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The veteran did not 
engage in combat with the enemy.
 
If a claimed stressor is not combat related, the veteran's 
lay testimony regarding inservice stressors is insufficient 
to establish the occurrence of the stressor, and it must be 
corroborated by credible supporting evidence.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).
 
While the RO in July 1999 sent a letter to the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR) 
requesting confirmation of the above-described verifiable 
stressor, and while the USASCRUR sent a reply in July 1999 
informing that the request had been received, no substantive 
response from the USASCRUR is contained within the claims 
folder.  Accordingly, the claim must be remanded for actions 
as detailed in the Instructions, below.  

Regarding the veteran's claim for an increased rating for a 
skin disorder, at the most recent May 1999 VA examination of 
the veteran's skin, the examiner noted that the veteran had a 
history of constant, variable flaking and itching of the 
hands and feet since 1968, with treatments over the years 
including many creams, Tinactin, and Desenex.  The examiner 
observed scale and collarettes on the soles and fingers, and 
lichenified palms.  The examiner diagnosed deshidrotic eczema 
without tinea pedis.  

The veteran's skin disorder is appropriately rated under 
Diagnostic Code 7806, rated as eczema.  Under that Code, 
where the skin disorder is characterized by slight, if any, 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area, a noncompensable evaluation is 
warranted.  Where the disorder is characterized by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent evaluation is 
warranted.  Where the disorder is characterized by constant 
exudation or constant itching, extensive lesions, or marked 
disfigurement, a 30 percent disability evaluation is 
warranted.  Where there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the condition is exceptionally repugnant, 
a 50 percent disability evaluation is warranted.  38 C.F.R. 
§ 4.118, Code 7806 (1999).  The May 1999 VA examiner did not 
provide a sufficiently detailed examination report to allow 
for evaluation of the veteran's skin disorder under these 
rating criteria.  Where the medical record is insufficient 
and the claim is well grounded, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Suttman v. Brown, 
5 Vet.App.  127, 128 (1993); Green (Victor) v. Derwinski, 
1 Vet.App. 121, 124 (1991). 

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received since May 1999 for 
his skin disorder, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record 
for this disorder should then be 
requested.  All records obtained should 
be associated with the claims folder.

2.  The veteran should be afforded a VA 
dermatological examination to determine 
the degree of severity of his service 
connected skin disorder.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify in the examination report 
that the claims folder has been reviewed.  
All clinical findings should be reported 
in detail.  The examiner must 
specifically state whether each of the 
following manifestations are present and 
the extent, frequency, and severity of 
each manifestation: exfoliation, 
exudation, itching, lesions, 
disfigurement, ulceration, crusting, 
systemic or nervous manifestations, 
exceptional repugnance.  The examiner 
should also report the size and location 
of the areas affected by the disorder.

3.  Regarding the veteran's claim for 
service connection for PTSD, if a 
substantive reply has been received from 
USASCRUR, this must be associated with 
the claims folder.  If a substantive 
reply has not been received from the 
USASCRUR, then another request to the 
USASCRUR to verify the verifiable 
stressor, described above, should be 
made.  All responses received should be 
associated with the claims folder. 

4.  If verification of the aforementioned 
stressor is received, the RO should 
schedule the veteran for an examination 
by a VA psychiatrist, to determine the 
etiology of the current psychiatric 
disorder.  The examiner should be 
provided the claims folder including a 
copy of this remand for review prior to 
the examination, and the examination 
report must indicate that a review of the 
claims folder was accomplished.  The 
examiner must be instructed that only an 
event which has been verified may be 
considered for the purpose of determining 
whether exposure to such stressor in 
service has resulted in PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
the veteran's verified stressor. 

5.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
examinations do not fully comply, 
including review of the claims file, the 
examination reports must be returned for 
corrective action.

6.  Thereafter, the RO should 
readjudicate the remanded issues.  If 
any determination remains adverse to the 
veteran, he and his representative 
should be provided a Supplemental 
Statement of the Case which includes a 
summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 



